



EXHIBIT 10.1


FLAGSTAR BANCORP, INC.
2006 EQUITY INCENTIVE PLAN
AS AMENDED


ARTICLE I
ESTABLISHMENT AND PURPOSE
Section 1.1.     Establishment                                         1
Section 1.2.     Purpose                                             1


ARTICLE II
DEFINITIONS
Section 2.1.     Definitions                                         1


ARTICLE III
ADMINISTRATION
Section 3.1.     General                                             5
Section 3.2.     Committee Meetings                                     5
Section 3.3.    Powers of the Committee                                     5
Section 3.4.     Grants to Committee Members                                 6
Section 3.5.     Committee Decisions and Determinations
                            6


ARTICLE IV
ELIGIBILITY AND PARTICIPATION
Section 4.1.     Eligibility                                         6
Section 4.2.     Participation                                         6


ARTICLE V
SHARES SUBJECT TO PLAN
Section 5.1.     Available Shares                                         7
Section 5.2.     Previously Granted Shares                                 7
Section 5.3.     Incentive Stock Option Restriction
                                7
Section 5.4.     Adjustments                                         8
Section 5.5.     Code Section 409A Limitation                                 8


ARTICLE VI
GRANTS IN GENERAL
Section 6.1.     Agreement                                         8
Section 6.2.     Time of Granting of an Award                                 9
Section 6.3.     Term and Nontransferability of Grants
                            9
Section 6.4.     Termination of Service as Applied to Options and SARs
                    9
Section 6.5.     Termination of Service as Applied to Grants Other Than Options
and SARs             9
Section 6.6.     Dividends and Distributions                                 10
Section 6.7.     Participation                                         10
Section 6.8.     Section 83(b) Election                                     10


ARTICLE VII
STOCK OPTIONS
Section 7.1.     Grants                                             10
Section 7.2.     Exercise of Options                                     11
Section 7.3.     Term of Options                                         11
Section 7.4.     Special Rules For Incentive Stock Options
                            11
Section 7.5.     Grants to Non-Employee Directors
                                12






--------------------------------------------------------------------------------





ARTICLE VIII
STOCK APPRECIATION RIGHTS
Section 8.1.     Grant                                             13
Section 8.2.     Required Terms and Conditions
                                13
Section 8.3.     Standard Terms and Conditions
                                13


ARTICLE IX
RESTRICTED STOCK
Section 9.1.     General                                             14
Section 9.2.     Required Terms and Conditions
                                14
Section 9.3.     Standard Terms and Conditions
                                14
Section 9.4.     Price                                             15


ARTICLE X
RESTRICTED STOCK UNITS
Section 10.1.     General                                             15
Section 10.2.     Required Terms and Conditions
                                15
Section 10.3.     Standard Terms and Conditions
                                15


ARTICLE XI
OTHER AWARDS AND PERFORMANCE-BASED GRANTS
Section 11.1.     Performance Units                                     16
Section 11.2.     Performance Shares                                     16
Section 11.3.     Other Awards                                         17
Section 11.4.     Incentive Awards                                         17
Section 11.5.     Provisions Relating to Code Section 162(m)
                            17


ARTICLE XII
MISCELLANEOUS
Section 12.1.     Effect of a Change in Control
                                19
Section 12.2.     Rights as a Shareholder                                     20
Section 12.3.     Modification, Extension and Renewal of Grants
                        20
Section 12.4.     Term of Plan                                         20
Section 12.5.     Securities Law Requirements                                 20
Section 12.6.     Amendment of the Plan                                     21
Section 12.7.     Application of Funds                                     22
Section 12.8.     Tax Withholding                                         22
Section 12.9.     No Reload Rights and No Repricings
                            22
Section 12.10.     Notices                                             22
Section 12.11.     Rights to Employment or Other Service
                            22
Section 12.12.     Exculpation and Indemnification
                                22
Section 12.13.     No Fund Created                                         23
Section 12.14.     Additional Arrangements
                                    23
Section 12.15.     Code Section 409A Savings Clause
                            23
Section 12.16.     Captions                                         23
Section 12.17.     Governing Law                                         23
Section 12.18.     Execution                                         24


















--------------------------------------------------------------------------------






FLAGSTAR BANCORP, INC.


2006 EQUITY INCENTIVE PLAN
AS AMENDED


ARTICLE I


ESTABLISHMENT AND PURPOSE


Section 1.1. Establishment. Prior to the adoption of this Flagstar Bancorp, Inc.
2006 Equity Incentive Plan, as amended by the 2011 Amendments, as defined below
(the "Plan"), the Company maintained the 1997 Incentive Plan, the 1997 Employees
and Directors Stock Option Plan and the 2000 Stock Incentive Plan, all as
amended from time to time (collectively, the "Prior Plans"). This Plan
consolidates, amends and restates the Prior Plans into this single plan document
so that as of the Effective Date: (i) the Prior Plans will be merged into this
Plan; and (ii) no additional grants will be made under any Prior Plan.
Outstanding awards under any Prior Plan will continue to be governed by such
Prior Plan according to the terms of that Prior Plan as of the Effective Date.


Section 1.2. Purpose. The Plan is intended to provide incentive to key
employees, officers, directors and others expected to provide significant
services to the Company and its Affiliates to foster and promote the long-term
financial success of the Company and Affiliates and materially increase
shareholder value. The Plan is also intended to encourage proprietary interest
in the Company, to encourage such key employees to remain in the employ of the
Company and its Affiliates, to attract new employees with outstanding
qualifications, and to afford additional incentives to others to increase their
efforts in providing significant services to the Company and its Affiliates. In
furtherance thereof, the Plan permits awards of equity-based and cash incentives
to key employees, officers and directors of, and certain other providers of
services to, the Company and its Affiliates.




ARTICLE II


DEFINITIONS


Section 2.1. Definitions. The following terms shall have the following meanings
when used herein, unless the context clearly indicates otherwise.


(a)
"2011 Amendments" means the amendments to the Plan approved by the stockholders
of the Company at the Annual Meeting of Stockholders held May 17, 2011.



(b)
"Act" means the Securities Act of 1933, as amended.



(c)
"Affiliate" means any "parent corporation" or "subsidiary corporation" of the
Company as those terms are defined in Code Sections 424(e) and (f),
respectively.



(d)
"Agreement" means a written agreement entered into between the Company and the
recipient of a Grant which sets forth the terms and conditions of the Grant.



(e)
"Board" means the Board of Directors of the Company.



(f)
"Cause" means, unless otherwise provided in a Participant’s Agreement, (i)
engaging in (A) willful or gross misconduct or (B) willful or gross neglect,
(ii) repeatedly failing to adhere to the directions of superiors or the Board or
the written policies and practices of the Company, (iii) the commission of a
felony, a crime of moral turpitude or any crime involving the Company, (iv)
fraud, misappropriation, dishonesty or embezzlement, (v) incompetence or a
material breach of the Participant’s employment agreement (if any) with the
Company (other than a termination of employment by the Participant), or (vi) any
unlawful act detrimental to the Company, all as determined in the sole
discretion of the Committee.



(g)
"Change in Control" means any one of the following events: (i) a complete
dissolution or liquidation of the Company, (ii) a sale of substantially all of
the assets of the Company, (iii) a merger or combination involving the Company
after which the owners of Common Stock of the Company immediately prior to the
merger or combination own less than 50% of the outstanding shares of common
stock of the surviving corporation, or (iv) the acquisition of more than 25%



1

--------------------------------------------------------------------------------





of the outstanding shares of Common Stock of the Company, whether by tender
offer or otherwise, by any "person" (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934) other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company. The
decision of the Committee as to whether a Change in Control has occurred shall
be conclusive and binding.


(h)
"Code" means the Internal Revenue Code of 1986, as amended, and any related
rules, regulations and interpretations.



(i)
"Committee" means the Compensation Committee of the Board; provided that the
Committee shall at all times consist solely of at least two persons who each
qualify as a "Non-Employee Director" under Rule 16b-3(b)(3)(i) promulgated under
the Exchange Act and, to the extent that relief from the limitation of Section
162(m) of the Code is sought, as an "Outside Director" under Section
1.162-27(e)(3)(i) of the Treasury Regulations.



(j)
"Common Stock" means the Company’s Common Stock, par value $0.01, either
currently existing or authorized hereafter and any other stock or security
resulting from adjustment thereof as described herein, or the Common Stock of
any successor to the Company which is designated for the purpose of the Plan.



(k)
"Company" means Flagstar Bancorp, Inc., a Michigan corporation, and any
successor or assignee corporation(s) into which the Company may be merged,
changed or consolidated; any corporation for whose Securities the Securities of
the Company shall be exchanged; and any assignee of or successor to
substantially all of the assets of the Company.



(l)
"Disability" means a physical or mental condition, which in the sole and
absolute discretion of the Committee is reasonably expected to be of indefinite
duration and substantially prevents a Participant from fulfilling his or her
duties or responsibilities to the Company or an Affiliate.



(m)
"Effective Date" means the date this Plan is approved by the Company’s
shareholders.



(n)
"Eligible Persons" means officers, directors and Employees of the Company and
its Affiliates and other persons expected to provide significant services (of a
type expressly approved by the Committee as covered services for these purposes)
to the Company or its Affiliates. The Committee will determine the eligibility
of Employees, officers, directors and others expected to provide significant
services to the Company and its Affiliates based on, among other factors, the
position and responsibilities of such individuals and the nature and value to
the Company or its Affiliates of such individual’s accomplishments and potential
contribution to the success of the Company or its Affiliates.



(o)
"Employee" means an individual, including an officer or director of the Company
or an Affiliate, who is employed as a common-law employee of the Company or an
Affiliate. An "Employee" shall not include any person classified by the Company
as an independent contractor even if the individual is subsequently reclassified
as a common-law employee by a court, administrative agency or other adjudicatory
body. The payment of director’s fees by the Company is not sufficient to
constitute "employment" of the director by the Company.



(p)
"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
regulations promulgated thereunder.



(q)
"Exercise Price" means the price per share of Common Stock, determined by the
Board or the Committee, at which an Option or SAR may be exercised.



(r)
"Fair Market Value" means the value of one share of Common Stock, determined as
follows:



(i)
If the Common Stock is listed on a national stock exchange, the average of the
highest and lowest selling prices on the exchange for the date of determination,
but if no sales were reported for the date of determination, the average of the
highest and lowest selling prices on the exchange for the last preceding date on
which there was a sale of Common Stock on such exchange, as determined by the
Committee, or such other reasonable basis determined by the Committee using
actual transactions in the Common Stock as reported by such market and
consistently applied by the Committee.



(ii)
If the Common Stock is not then listed on a national stock exchange but is
traded on an over-the-counter market, the average of the closing bid and asked
prices for the Common Stock in such over-the-counter market for the last
preceding date on which there was a sale of Common Stock in such market, as
determined by the Committee.





2

--------------------------------------------------------------------------------





(iii)
If neither (i) nor (ii) applies, such value as the Committee in its discretion
may in good faith determine. Notwithstanding the foregoing, where the Common
Stock is listed or traded, the Committee may make discretionary determinations
in good faith where the Common Stock has not been traded for 10 trading days.



(s)
"Grant" means an award of an Incentive Stock Option, Non-qualified Stock Option,
SAR, Restricted Stock, Restricted Stock Unit, Performance Unit, Performance
Share, Incentive Award, Other Award or any combination thereof to an Eligible
Person.



(t)
"Incentive Award" means a right granted a Participant under Section 11.4.



(u)
"Incentive Stock Option" means an Option of the type described in Section 422(b)
of the Code awarded to an Employee.



(v)
"Non-qualified Stock Option" means an Option not described in Section 422(b) of
the Code awarded to an Eligible Person, the taxation of which is pursuant to
Section 83 of the Code.



(w)
"Option" means any option, whether an Incentive Stock Option or a Non-qualified
Stock Option, to purchase shares of Common Stock at a price and for the term
fixed by the Committee in accordance with Article VII of the Plan and subject to
such other limitations and restrictions in the Plan and the applicable
Agreement.



(x)
"Other Award" means a right granted a Participant under Section 11.3.



(y)
"Participant" means any Eligible Person to whom a Grant is made, or the
Successors of the Participant, as the context so requires.



(z)
"Performance Period" means the period established by the Committee during which
any performance goals specified by the Committee with respect to a Grant are to
be measured.



(aa)
"Performance Share" means a right granted a Participant under Section 11.2.



(ab)
"Performance Unit" means a right granted a Participant under Section 11.1.



(ac)
"Plan" means the Company’s 2006 Equity Incentive Plan, as set forth herein, and
as the same may from time to time be amended.



(ad)
"Purchase Price" means the Exercise Price times the number of shares of Common
Stock with respect to which an Option is exercised.



(ae)
"Restricted Stock" means Common Stock granted to a Participant subject to the
terms and conditions established by the Committee pursuant to Article IX.



(af)
"Restricted Stock Unit" means a right granted to a Participant under Article X.



(ag)
"Restriction Period" means the period of time during which restrictions
established by the Committee shall apply to a Grant.



(ah)
"Retirement" means, unless otherwise provided by the Committee in the
Participant’s Agreement, the Termination of Service (other than for Cause) of a
Participant:



(i)
on or after the Participant’s attainment of age 65; or



(ii)
on or after the Participant’s attainment of age 55, provided the Participant’s
age plus years of service with the Company or an Affiliate, including service in
the employer-employee relationship, directorship or both, equals or exceeds 75
years.



(ai)
"Stock Appreciation Right" or "SAR" means a right granted to a Participant under
Article VIII.





3

--------------------------------------------------------------------------------





(aj)
"Successor of the Participant" means the legal representative of the estate of a
deceased Participant or the person or persons who acquire the right to exercise
an Option or SAR by bequest or inheritance or by reason of the death of the
Participant.



(ak)
"Termination of Service" means the time when the employee-employer relationship
or directorship or other service relationship (sufficient to constitute service
as an Eligible Person) between the Participant and the Company or an Affiliate
is terminated for any reason, with or without Cause, including, but not limited
to, any termination by resignation, discharge, Disability, death or Retirement;
provided, however, Termination of Service shall not include: (i) a termination
where there is a simultaneous reemployment of the Participant by the Company or
an Affiliate or other continuation of service (sufficient to constitute service
as an Eligible Person) for the Company or an Affiliate or (ii) an employee who
is on military leave, sick leave or other bona fide leave of absence (to be
determined in the discretion of the Committee). The Committee, in its absolute
discretion, shall determine the effects of all matters and questions relating to
Termination of Service, including but not limited to the question of whether any
Termination of Service was for Cause and all questions of whether particular
leaves of absence constitute Terminations of Employment.





ARTICLE III


ADMINISTRATION


Section 3.1. General. The Plan shall be administered by the Committee.


Section 3.2. Committee Meetings. The Committee shall meet from time to time as
determined by its chairman or by the Chairman or Chief Executive Officer of the
Company. A majority of the members of the Committee shall constitute a quorum
and the acts of a majority of the members present at any meeting of the
Committee at which a quorum is present, or acts approved in writing by a
majority of the entire Committee, shall be the acts of the Committee for
purposes of the Plan. To the extent applicable, no member of the Committee may
act as to matters under the Plan specifically relating to such member.


Section 3.3. Powers of the Committee. Subject to the terms and conditions of the
Plan and consistent with the Company’s intention for the Committee to exercise
the greatest permissible flexibility under Rule 16b-3 of the Exchange Act in
awarding Grants, the Committee shall have the power:


(a)
to determine from time to time the Eligible Persons who are to be awarded Grants
and the nature and amount of Grants, and to generally determine the terms,
provisions and conditions (which need not be identical) of Grants awarded under
the Plan, not inconsistent with the terms of the Plan;



(b)
to construe and interpret the Plan and Grants thereunder and to establish, amend
and revoke rules and regulations for administration of the Plan. In this
connection, the Committee may correct any defect, supply any omission or
reconcile any inconsistency in the Plan, in any Agreement or in any related
agreements in the manner and to the extent it shall deem necessary or expedient
to make the Plan fully effective;



(c)
to amend any outstanding Grant, subject to Sections 8.2(f), 12.3, 12.5 and 12.9,
and to accelerate or extend the vesting or exercisability of any Grant, subject
to Section 12.3, and to waive conditions or restrictions on any Grants, subject
to Section 8.2(f), all to the extent it shall deem appropriate;



(d)
to cancel, with the consent of a Participant or as otherwise permitted by the
Plan, outstanding Grants;



(e)
to determine whether, and to what extent and under what circumstances, Grants
may be settled in cash, Common Stock, other property or a combination of the
foregoing, subject to Section 8.2(f);



(f)
to appoint agents as the Committee deems necessary or desirable to administer
the Plan;



(g)
to provide for the forms of Agreements to be utilized in connection with the
Plan, which need not be identical for each Participant;



(h)
to establish any "blackout" period the Committee in its sole discretion deems
necessary or advisable; and



(i)
generally to exercise such powers and to perform such acts as are deemed
necessary or expedient to carry out the terms of the Plan and to promote the
best interests of the Company and its Affiliates with respect to the Plan.



4

--------------------------------------------------------------------------------







Section 3.4. Grants to Committee Members. Notwithstanding Section 3.3, any Grant
awarded under the Plan to an Eligible Person who is a member of the Committee
shall be made by a majority of the directors of the Company who are not on the
Committee; provided that any Grant to such person must satisfy the requirements
for exemption under Rule 16b-3 of the Exchange Act and does not cause any member
of the Committee to be disqualified as a Non-Employee Director under such Rule.


Section 3.5. Committee Decisions and Determinations. Any determination made by
the Committee pursuant to the provisions of the Plan or an Agreement shall be
made in its sole discretion in the best interest of the Company and its
Affiliates, not as a fiduciary. All decisions made by the Committee pursuant to
the provisions of the Plan or an Agreement shall be final and binding on all
persons, including the Company, its Affiliates, Participants and Successors of
the Participants. Any determination by the Committee shall not be subject to de
novo review if challenged in any court or legal forum.




ARTICLE IV


ELIGIBILITY AND PARTICIPATION


Section 4.1. Eligibility. Any Eligible Person may receive Grants under the Plan.


Section 4.2. Participation. Whether an Eligible Person receives a Grant under
the Plan will be determined by the Committee, in its sole discretion, as
provided in Section 3.3. Except for Incentive Awards, to receive a Grant an
Eligible Person must enter into an Agreement evidencing the Grant.




ARTICLE V


SHARES SUBJECT TO PLAN


Section 5.1. Available Shares. Shares hereunder may consist, in whole or in
part, of authorized and unissued shares or treasury shares, including shares
purchased by the Company on the open market for purposes of the Plan. The
certificates for Common Stock issued hereunder may include any legend which the
Committee deems appropriate to reflect any restrictions on transfer hereunder or
under the Agreement or as the Committee may otherwise deem appropriate.


(a)
Grants. Subject to adjustment pursuant to Section 5.4 and except as provided in
subsection (b), the maximum number of shares of Common Stock that may be issued
under the Plan as a result of any Grants is: (i) 226,828 shares, which is the
total shares attributable to any authorized shares not issued or not subject to
outstanding awards under the Company’s 1997 Employees and Directors Stock Option
Plan and 2000 Stock Incentive Plan, both as amended, as of the Effective Date,
plus (ii) any shares subject to outstanding awards under the Company’s 1997
Employees and Directors Stock Option Plan and 2000 Stock Incentive Plan, both as
amended, as of the Effective Date that on or after the Effective Date cease for
any reason to be subject to such awards (other than by reason of exercise or
settlement of the awards to the extent they are exercised for or settled in
vested and nonforfeitable shares), plus (iii) 7,500,000 shares, plus (iv)
15,000,000 shares effective on the date of adoption of the 2011 Amendments.



(b)
Cash-Settled SARs. Grants of SARs under which the Grant Agreement provides they
will be settled only in cash shall not be considered in the limit under
subsection (a); provided, however, once made, a Grant of a SAR which will be
settled in only cash may not later be amended, modified or otherwise changed to
be settled in Common Stock or a combination of Common Stock and cash, as
provided in Section 8.2(f).



Section 5.2. Previously Granted Shares. Subject to Sections 5.1 and 5.3, the
Committee has full authority to determine the number of shares of Common Stock
available for Grants. In its discretion, the Committee may include as available
for distribution all of the following:


(a)
Common Stock subject to a Grant that has been forfeited;



(b)
Common Stock under a Grant that otherwise terminates, fails to vest, expires or
lapses without issuance of Common Stock being made to a Participant; and



(c)
Common Stock subject to any Grant that settles in cash or a form other than
Common Stock.



5

--------------------------------------------------------------------------------







Section 5.3. Incentive Stock Option Restriction. Solely for purposes of
determining whether shares are available for the issuance of Incentive Stock
Options, and notwithstanding any provision of this Article V to the contrary,
the maximum aggregate number of shares that may be issued through Incentive
Stock Options under the Plan is 1,500,000. The terms of Section 5.2 apply in
determining the number of shares available under this Section for issuance
through Incentive Stock Options.


Section 5.4. Adjustments. In the event that the outstanding shares of Common
Stock hereafter are changed into or exchanged for a different number or kind of
shares or other securities of the Company or of another corporation by reason of
merger, consolidation, reorganization, recapitalization, reclassification,
combination of shares, stock split-up, or stock dividend, or in the event that
there should be any other stock splits, stock dividends or other relevant
changes in capitalization occurring after the effective date of this Plan:


(a)
The aggregate number and kind of shares that may be issued under this Plan may
be adjusted appropriately; and



(b)
Rights under outstanding Grants made to Eligible Persons hereunder, both as to
the number of subject shares and the Exercise Price, may be adjusted
appropriately.



Notwithstanding anything herein to the contrary, without affecting the number of
shares of Common Stock reserved or available hereunder, the Committee may
authorize the issuance or assumption of benefits under this Plan in connection
with any merger, consolidation, acquisition of property or stock, or
reorganization upon such terms and conditions as it may deem appropriate
(including but not limited to a conversion of equity awards in Grants under this
Plan in a manner consistent with paragraph 53 of FASB Interpretation No. 44),
subject to compliance with the rules under Code Sections 422 and 424, as
applicable.


The foregoing adjustments and the manner of application of the foregoing
provisions to Grants shall be determined solely by the Committee on a
case-by-case basis, applied to similarly situated groups or in any other manner
as it deems in its sole discretion. Any adjustment hereunder may provide for the
elimination of fractional share interests.


Section 5.5. Code Section 409A Limitation. Any adjustment made pursuant to
Section 5.4 to any Grant that is considered "deferred compensation" within the
meaning of Section 409A of the Code shall be made in compliance with the
requirements of Code Section 409A. Any adjustments made pursuant to Section 5.4
to any Grant that is not considered "deferred compensation" shall be made in a
manner to ensure that after such adjustment, the Grant either continues not to
be subject to Code Section 409A or complies with the requirements of Code
Section 409A.




ARTICLE VI


GRANTS IN GENERAL


Section 6.1. Agreement. Except for Incentive Awards, each Grant hereunder shall
be evidenced by a written Agreement as of the date of the Grant and executed by
the Company and the Eligible Person. Each Agreement shall set forth the terms
and conditions as may be determined by the Committee consistent with the Plan.
The Agreement shall state the number of shares of Common Stock to which the
Grant pertains and may provide for adjustment in accordance with Section 5.4. As
applicable, each Agreement must state the Exercise Price or other consideration
to be paid for any Grant.


Section 6.2. Time of Granting of an Award. The award date of a Grant shall, for
all purposes, be the date on which the Committee makes the determination
awarding such Grant, or such other date as is determined by the Board. Notice of
the determination of a Grant shall be given to each Eligible Person to whom a
Grant is awarded within a reasonable period of time after the date of such
Grant.


Section 6.3. Term and Nontransferability of Grants. No Grant is exercisable
except by the Participant or a Successor of the Participant permitted by the
Plan. No Grant is assignable or transferable, except by will or the laws of
descent and distribution of the state wherein the Participant was domiciled at
the time of his or her death; provided, however, that the Committee may permit
other transfers where the Committee concludes that such transferability (i) does
not result in accelerated taxation, (ii) does not cause any Option intended to
be an Incentive Stock Option to fail to be described in Code Section 422(b),
(iii) is in no event a transfer for value, and (iv) is otherwise appropriate and
desirable.




6

--------------------------------------------------------------------------------





Section 6.4. Termination of Service as Applied to Options and SARs. Unless
otherwise provided in the applicable Agreement or as otherwise determined by the
Committee, Options and SARs shall be governed by the following provisions in the
event of a Participant’s Termination of Service:


(a)
Termination of Service, Except by Death, Retirement or Disability. Upon any
Termination of Service for any reason other than a Participant’s death,
Retirement or Disability, the Participant has the right, subject to the
restrictions of Section 7.4, to exercise his or her Options or SARs at any time
within three months after Termination of Service, but only to the extent that,
at the date of Termination of Service, the Participant’s right to exercise such
Options or SARs had accrued pursuant to the terms of the Agreement and had not
previously been exercised; provided, however, that, unless otherwise provided in
the Agreement, if there occurs a Termination of Service for Cause, any Option or
SAR not exercised in full prior to such Termination of Service shall be
canceled.



(b)
Death of Participant. If the Participant dies while an Eligible Person or within
three months after any Termination of Service other than for Cause, his or her
Options or SARs may be exercised in full, subject to the restrictions of Section
7.4, at any time within 24 months after the Participant’s death, by the
Successor of the Participant, but only to the extent that, at the date of death,
the Participant’s right to exercise such Options or SARs had accrued, had not
been forfeited pursuant to the terms of the Agreement and had not previously
been exercised.



(c)
Disability or Retirement of Participant. Upon Termination of Service for reason
of Disability or Retirement, a Participant shall have the right, subject to the
restrictions of Section 7.4, to exercise his or her Options or SARs in full at
any time within 12 months after Termination of Service, but only to the extent
that, at the date of Termination of Service, the Participant’s right to exercise
such Options or SARs had accrued pursuant to the terms of the applicable
Agreement and had not previously been exercised.



Section 6.5. Termination of Service as Applied to Grants Other Than Options and
SARs. Unless otherwise provided in the applicable Agreement or as determined by
the Committee, Restricted Stock, Restricted Stock Units, Performance Units,
Performance Shares, Incentive Awards and Other Awards shall be governed by the
following provisions:


(a)
Termination of Service, Except by Death, Retirement or Disability. In the event
of a Participant’s Termination of Service for any reason other than the
Participant’s death, Retirement or Disability, the Participant’s Grants of
Restricted Stock, Restricted Stock Units, Performance Units, Performance Shares,
Incentive Awards and Other Awards shall be forfeited upon the Participant’s
Termination of Service.



(b)
Death, Retirement or Disability of Participant. Restricted Stock, Restricted
Stock Units and Other Awards shall fully vest on a Participant’s Termination of
Service by reason of the Participant’s death, Retirement or Disability.
Performance Units, Performance Shares and Incentive Awards or any award tied to
performance may be paid out at a target level and paid or distributed at the
same time payments are made to other Participants who did not incur such a
Termination of Service as determined by the Committee.



Section 6.6. Dividends and Distributions. Participants awarded Grants of
Restricted Stock, Restricted Stock Units, Performance Shares or Performance
Units may, if the Committee so determines, be credited with dividends paid with
respect to the underlying shares or dividend equivalents while the Grants are
held in a manner determined by the Committee in its sole discretion. The
Committee may apply any restrictions to the dividends or dividend equivalents
that the Committee deems appropriate. The Committee, in its sole discretion, may
determine the form of payment of dividends or dividend equivalents, including in
the form of cash, Common Stock, Restricted Stock, Restricted Stock Units,
Performance Shares or Performance Units.


Section 6.7. Participation. There is no guarantee that any Eligible Person will
receive a Grant under the Plan or, having received a Grant, that the Participant
will receive a future Grant on similar terms or at all. There is no obligation
for uniformity of treatment of Eligible Persons with respect to who receives a
Grant or the terms and conditions of Participants’ Grants.


Section 6.8. Section 83(b) Election. The Committee may prohibit a Participant
from making an election under Section 83(b) of the Code. If the Committee has
not prohibited such election, and if the Participant elects to include in such
Participant’s gross income in the year of transfer the amounts specified in
Section 83(b) of the Code, the Participant shall notify the Company of such
election within ten (10) days of filing notice of the election with the Internal
Revenue Service, and will provide the required withholding pursuant to Section
12.8, in addition to any filing and notification required pursuant to
regulations issued under the authority of Section 83(b) of the Code.




7

--------------------------------------------------------------------------------





ARTICLE VII


STOCK OPTIONS


Section 7.1. Grants. The Committee may grant Options in accordance with this
Article. The Exercise Price for any Option shall not be less than Fair Market
Value on the date of Grant. Each Agreement for an Option shall state whether
such Option is an Incentive Stock Option or a Nonqualified Stock Option.
Incentive Stock Options may not be granted to an Eligible Person who is not an
Employee of the Company or an Affiliate. Options may be awarded alone or in
addition to other Grants made under the Plan.


Section 7.2. Exercise of Options.


(a)
Options may be exercised in whole or part at any time within the period
permitted for the exercise thereof and shall be exercised by written notice of
intent to exercise the Option delivered to the Secretary of the Company at its
principal executive offices.



(b)
Except as may otherwise be provided below, the Purchase Price for each Option
granted to an Eligible Person shall be payable in full in United States dollars
upon the exercise of the Option. In the event the Company determines that it is
required to withhold taxes as a result of the exercise of an Option, as a
condition to the exercise thereof, an Employee may be required to make
arrangements satisfactory to the Company to enable it to satisfy such
withholding requirements in accordance with Section 12.8 hereof. If the
applicable Agreement so provides, and the Committee otherwise so permits, the
Purchase Price may be paid in one or a combination of the following:



(i)
by a certified or bank cashier’s check;



(ii)
by the surrender of shares of Common Stock in good form for transfer, owned by
the person exercising the Option and having a Fair Market Value on the date of
exercise equal to the Purchase Price, or in any combination of cash and shares
of Common Stock, as long as the sum of the cash so paid and the Fair Market
Value of the shares of Common Stock so surrendered equals the Purchase Price;



(iii)
by cancellation of indebtedness owed by the Company to the Participant; or



(iv)
by any combination of such methods of payment or any other method acceptable to
the Committee in its discretion.



Except in the case of exercised Options paid for by certified or bank cashier’s
check, the Committee may impose limitations and prohibitions on the exercise of
Options as it deems appropriate, including, without limitation, any limitation
or prohibition designed to avoid accounting consequences which may result from
the use of Common Stock as payment upon exercise of an Option. Any fractional
shares of Common Stock resulting from a Participant’s election that are accepted
by the Company will be paid in cash or forfeited in the discretion of the
Committee.


Section 7.3. Term of Options. The period during which any Option may be
exercised shall not exceed ten (10) years from the Grant Date. No Option shall
be exercisable until such time as set forth in the applicable Agreement (but in
no event after the expiration of such Option).


Section 7.4. Special Rules For Incentive Stock Options.


(a)
Aggregate Fair Market Value. In the case of Incentive Stock Options granted
hereunder, the aggregate Fair Market Value (determined as of the date of the
Grant thereof) of the Common Stock with respect to which Incentive Stock Options
become exercisable by any Participant for the first time during any calendar
year (under the Plan and all other plans maintained by the Company or its
Affiliates) shall not exceed $100,000.



(b)
Rules Applicable to Certain Owners. In the case of an individual described in
Section 422(b)(6) of the Code (relating to certain 10% owners), the Exercise
Price with respect to an Incentive Stock Option shall not be less than 110% of
the Fair Market Value of a share of Common Stock on the day the Option is
granted and the term of an Incentive Stock Option shall be no more than five
years from the date of grant.





8

--------------------------------------------------------------------------------





(c)
Disqualifying Disposition. If shares of Common Stock acquired upon exercise of
an Incentive Stock Option are disposed of in a disqualifying disposition within
the meaning of Section 422 of the Code by a Participant prior to the expiration
of either two years from the date of grant of such Option or one year from the
transfer of such shares to the Participant pursuant to the exercise of such
Option, or in any other disqualifying disposition within the meaning of Section
422 of the Code, such Participant shall notify the Company in writing as soon as
practicable thereafter of the date and terms of such disposition and, if the
Company thereupon has a tax-withholding obligation, shall pay to the Company an
amount equal to any withholding tax the Company is required to pay as a result
of the disqualifying disposition.



(d)
Disability. Solely for purposes of the provisions of the Plan as applied to
Incentive Stock Options and notwithstanding any other provision of the Plan,
"Disability" means a Participant’s inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted or can
be expected to last for a continuous period of not less than 12 months.



Section 7.5. Grants to Non-Employee Directors. Notwithstanding any other
provision of the Plan to the contrary, this Section shall govern Grants to
directors who are not Employees.


(a)
Grants. Each director who is not an Employee on the date he or she takes office
as a director on or after the Effective Date shall receive a Grant of 1,000
Non-qualified Stock Options as of such date. Each director is entitled to such
other Grants (excluding Incentive Stock Options) as the Board may award at any
time and from time to time.



(b)
Exercise Price. The Exercise Price of Non-qualified Stock Options granted to a
director equals the Fair Market Value of the Common Stock on such date.



(c)
Term. Non-qualified Stock Options granted to directors hereunder shall have a
term of five years; provided that Grants of Non-qualified Stock Options expire
one year after the date of which a director terminates his or her service as a
director, but in no event later than the date on which such Non-qualified Stock
Options would otherwise expire. Grants other than Non-qualified Stock Options
shall have such terms as set by the Board in the applicable Agreement.



(d)
Exercise and Expiration. Unless provided otherwise by the Board in an Agreement,
Options and SARs granted to a director hereunder are fully (100%) exercisable on
the one-year anniversary of the date of grant. Directors may exercise
Non-qualified Stock Options in the manner set forth in Section 7.2. Grants to
directors pursuant to this Section 7.5 shall be governed by the same provisions
for termination in the event of the director’s death as contained in Sections
6.4(b) and 6.5(b) and in the event of the director’s Disability as contained in
Sections 6.4(c) and 6.5(b).





ARTICLE VIII


STOCK APPRECIATION RIGHTS


Section 8.1. Grant. The Committee has authority to grant Stock Appreciation
Rights ("SARs") under the Plan at any time or from time to time. A SAR shall
entitle the Participant to receive Common Stock or cash upon exercise of such
SAR equal in value to the excess of the Fair Market Value per share of Common
Stock over the exercise price per share of Common Stock specified in the related
Agreement, multiplied by the number of shares in respect of which the SAR is
exercised, less any amount retained to cover tax withholdings, if necessary. The
aggregate Fair Market Value per share of Common Stock shall be determined as of
the date of exercise of such SAR. Settlement of a SAR shall be subject to the
Participant’s satisfaction in full of any conditions, restrictions or
limitations imposed in accordance with the Plan or any Agreement. SARs may be
awarded
alone or in addition to other Grants made under the Plan.


Section 8.2. Required Terms and Conditions. SARs shall be subject to the
following terms and conditions and to such additional terms and conditions, not
inconsistent with the provisions of the Plan, as the Committee deems desirable.


(a)
Price. The grant price of a SAR may not be less than 100% of the Fair Market
Value per share of Common Stock on the date of grant, and the exercise price of
a SAR may not be less than 100% of the Fair Market Value per share of Common
Stock on the date of exercise.



(b)
Term and Exercisability. The term and exercisability of a SAR shall be no longer
than ten (10) years after the Grant Date. The Committee may provide in a SAR
Agreement or thereafter for an accelerated exercise of all or part of a SAR upon
such events or standards that it may determine, including one or more
performance measures.



9

--------------------------------------------------------------------------------







(c)
Method of Exercise. A Participant shall exercise a SAR by giving written notice
of exercise to the Company specifying in whole shares the portion of the SAR to
be exercised and if the Participant has more than one Grant of SARs which could
be exercised, designating the particular Grant to be exercised.



(d)
No Deferral Features. To the extent necessary to comply with Code Section 409A,
the SAR Agreement shall not include any features allowing the Participant to
defer recognition of income past the date of exercise.



(e)
Modification. Notwithstanding any provision of the Plan to the contrary, the
Committee shall not amend or otherwise modify a Grant of a SAR, which explicitly
requires settlement only in cash, after the date of grant to permit settlement
in Common Stock or a combination of Common Stock and cash.



Section 8.3. Standard Terms and Conditions. Unless the Committee specifies
otherwise in the SAR Agreement, the terms set forth in this Section 8.4 shall
apply to all SARs granted under the Plan. An SAR Agreement that incorporates the
terms of the Plan by reference shall be deemed to have incorporated the terms
set forth in this Section.


(a)
Term. The standard term of a SAR shall be seven (7) years beginning on the Grant
Date.



(b)
Exercisability. The standard rate at which a SAR shall be exercisable shall be
25 percent of the Grant on each of the first four annual anniversaries of the
Grant Date.



(c)
Nontransferability of Stock Appreciation Rights. The standard SAR Agreement
shall provide that no SAR shall be sold, assigned, margined, transferred,
encumbered, conveyed, gifted, alienated, hypothecated, pledged or otherwise
disposed of, other than by will or the laws of descent and distribution, and all
SARs shall be exercisable during the Participant’s lifetime only by the
Participant.





ARTICLE IX


RESTRICTED STOCK


Section 9.1. General. The Committee has authority to grant Restricted Stock
under the Plan at any time or from time to time. The Committee shall determine
the number of shares of Restricted Stock to be awarded to any Eligible Person,
the Restriction Period within which such Grants may be subject to forfeiture and
any other terms and conditions of the Grants, including without limitation
providing for either grant or vesting upon the achievement of performance goals.
To the extent the Company desires to avoid the deduction limit of Code Section
162(m) as applied to Restricted Stock, Grants of Restricted Stock must comply
with Section 11.5.


Section 9.2. Required Terms and Conditions. Restricted Stock shall be subject to
the following terms and conditions and to such additional terms and conditions,
not inconsistent with the provisions of the Plan, as the Committee deems
desirable:


(a)
Restrictions. The Committee may condition the grant or vesting of the Restricted
Stock on the performance of services for the Company or the attainment of
performance goals, or both.



(b)
Delivery. The Company shall issue the shares of Restricted Stock to each
recipient who is awarded a Grant of Restricted Stock either in certificate form
or in book entry form, registered in the name of the recipient, with legends or
notations, as applicable, referring to the terms, conditions and restrictions
applicable to any such Grant and record the transfer on the Company’s official
shareholder records; provided that the Company may require that any stock
certificates evidencing Restricted Stock granted hereunder be held in the
custody of the Company until the restrictions thereon shall have lapsed, and
that as a condition of any Grant of Restricted Stock, the Participant shall have
delivered a stock power, endorsed in blank, relating to the Common Stock covered
by such Grant.



Section 9.3. Standard Terms and Conditions. Unless the Committee specifies
otherwise in the Restricted Stock Agreement, the terms set forth in this Section
9.3 shall apply to all Restricted Stock granted under the Plan. A Restricted
Stock Agreement that incorporates the terms of the Plan by reference shall be
deemed to have incorporated the terms set forth in this Section.


(a)
Restriction Period. Standard Grants of Restricted Stock will vest in 50%
increments on each annual anniversary of the date of grant beginning with the
first anniversary.



10

--------------------------------------------------------------------------------







(b)
Restrictions. The standard restrictions applicable to Restricted Stock are
continued service of the Participant for the Company during the Restriction
Period.



(c)
Rights. The standard terms of a Restricted Stock Agreement shall provide that
the Participant shall have, with respect to the Restricted Stock, all of the
rights of a shareholder of the Company holding the class of Common Stock that is
the subject of the Restricted Stock, including, if applicable, the right to vote
the shares and the right to receive any cash dividends, subject to Section 6.3.



Section 9.4. Price. The Committee may require a Participant to pay a stipulated
purchase price for each share of Restricted Stock.




ARTICLE X


RESTRICTED STOCK UNITS


Section 10.1. General. The Committee has authority to grant Restricted Stock
Units under the Plan at any time or from time to time. A Restricted Stock Unit
is a bookkeeping entry of a grant of Common Stock that will be settled either by
delivery of Common Stock or the payment of cash based upon the Fair Market Value
of a specified number of Common Stock. The Committee shall determine the number
of Restricted Stock Units to be awarded to any Participant, the Restriction
Period within which such Grants may be subject to forfeiture and any other terms
and conditions of the Grants, including, without limitation, providing for
either grant or vesting upon the achievement of performance goals. To the extent
the Company desires to avoid the deduction limit of Code Section 162(m) as
applied to Restricted Stock Units, Grants of Restricted Stock Units must comply
with Section 11.5. The Grant of a Restricted Stock Unit shall occur as of the
grant date determined by the Committee. Restricted Stock Units may be awarded
alone or in addition to other Grants made under the Plan.


Section 10.2. Required Terms and Conditions. Restricted Stock Units shall be
subject to the following terms and conditions and to such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
deems desirable:


(a)
Restrictions. The Committee may condition the grant or vesting of the Restricted
Stock Units on the performance of services for the Company, the attainment of
performance goals, or both. To the extent tied to performance, the Company will
comply with Section 11.5 if it desires to obtain a deduction.



(b)
Rights. The Committee shall be entitled to specify in a Restricted Stock Unit
Agreement the extent to which and on what terms and conditions the applicable
Participant shall be entitled to receive payments corresponding to the dividends
payable on the Common Stock.



Section 10.3. Standard Terms and Conditions. Unless the Committee specifies
otherwise in the Restricted Stock Unit Agreement, the terms set forth in this
Section 10.3 shall apply to all Restricted Stock Units granted under the Plan. A
Restricted Stock Unit Agreement that incorporates the terms of the Plan by
reference shall be deemed to have incorporated the terms set forth in this
Section:


(a)
Restriction Period. The standard Restriction Period shall be one year from the
Grant Date.



(b)
Restrictions. The standard restrictions applicable to a Restricted Stock Unit
are continued service of the Participant for the Company during the Restriction
Period.



(c)
Rights. The standard terms of the Restricted Stock Units shall provide that the
Participant is entitled to receive current payments corresponding to the
dividends payable on the Common Stock.







11

--------------------------------------------------------------------------------





ARTICLE XI


OTHER AWARDS AND PERFORMANCE-BASED GRANTS


Section 11.1. Performance Units. The Committee has authority to grant
Performance Units under the Plan at any time or from time to time. A Performance
Unit consists of the right to receive cash upon achievement of a performance
goal or goals (as the case may be) and satisfaction of such other terms and
conditions as the Committee determines. The Committee shall have complete
discretion to determine the number of Performance Units granted to each
Participant and any applicable conditions. An award of Performance Units shall
be earned in accordance with the Agreement over a specified period of
performance, as determined by the Committee. Unless expressly waived in the
Agreement, an award of Performance Units must vest solely on the attainment of
one or more performance goals. Performance Units may be granted alone or in
addition to other Awards made under the Plan. The Committee, in its discretion,
may substitute actual shares of Common Stock for the cash payment otherwise
required to be made to a Participant pursuant to a Performance Unit. To the
extent the Company desires to avoid the application of the deduction limit of
Code Section 162(m) as applied to Performance Units, Grants of Performance Units
will comply with the provisions of Section 11.5.


Section 11.2. Performance Shares. The Committee has authority to grant
Performance Shares under the Plan at any time or from time to time. A
Performance Share consists of the right to receive shares of Common Stock upon
achievement of a performance goal or goals (as the case may be) and satisfaction
of such other terms and conditions as the Committee determines. The Committee
shall have complete discretion to determine the number of Performance Shares
granted to each Participant and any applicable conditions. An award of
Performance Shares shall be earned in accordance with the Agreement over a
specified period of performance, as determined by the Committee. Unless
expressly waived in the Agreement, an award of Performance Shares must vest
solely on the attainment of one or more performance goals. Performance Shares
may be granted alone or in addition to other Awards made under the Plan. The
Committee, in its discretion, may make a cash payment equal to the Fair Market
Value of the Common Stock otherwise required to be issued to a Participant
pursuant to a Performance Share. To the extent the Company desires to avoid the
application of the deduction limit of Code Section 162(m) as applied to
Performance Shares, Grants of Performance Shares will comply with the provisions
of Section 11.5.


Section 11.3. Other Awards. The Committee has authority to grant Other Awards
under the Plan at any time and from time to time. An Other Award is a Grant not
otherwise specifically provided for under the terms of the Plan that is valued
in whole or in part by reference to, or is otherwise based upon or settled in,
Common Stock. The Grant of an Other Award shall be evidenced by an Agreement,
setting forth the terms and conditions of the Grant as the Committee, in its
sole discretion within the terms of the Plan, deems desirable. Other Awards may
be awarded alone or in addition to other Grants made under the Plan.


Section 11.4. Incentive Awards. The Committee has authority to grant Incentive
Awards, which are annual cash payments to select officers and Employees based on
the attainment of one or more performance goals as the Committee may determine.
Incentive Awards must comply with the requirements of Section 11.5.


Section 11.5. Provisions Relating to Code Section 162(m). Unless expressly
waived (either with respect to an individual Participant or a class of
individual Participants) in writing by the Committee, it is the intent of the
Company that Grants made to persons who are (or may become) "Covered Employees"
(within the meaning of Section 162(m) of the Code) shall constitute "qualified
performance-based compensation" satisfying the relevant requirements of Code
Section 162(m) and the guidance thereunder. Accordingly, the Plan shall be
administered and the provisions of the Plan shall be interpreted in a manner
consistent with Code Section 162(m). If any provision of the Plan or any
Agreement relating to such a Grant does not comply or is inconsistent with the
requirements of Code Section 162(m), unless expressly waived as described above,
such provision shall be construed or deemed amended to the extent necessary to
conform to such requirements. In addition, the following provisions shall apply
to the Plan or a Grant to the extent necessary to obtain a tax deduction for the
Company or an Affiliate:


(a)
Awards subject to this Section must vest (or may be granted or vest) solely on
the attainment of one or more objective performance goals unrelated to term of
employment. Grants will also be subject to the general vesting provisions
provided in the Agreement and this Plan.



(b)
Within the first 90 days of the year, but in no event later than completion of
25% of the Performance Period or such earlier date as required under Section
162(m), the Committee must establish performance goals (in accordance with
subsection (e) below) in writing (including but not limited to Committee
minutes) for Covered Employees who will receive Grants that are intended as
qualified performance-based compensation. The outcome of the goal must be
substantially uncertain at the time the Committee actually establishes the goal.





12

--------------------------------------------------------------------------------





(c)
The performance goal must state, in terms of an objective formula or standard,
the method for computing the Grant payable to the Participant if the goal is
attained.



(d)
The terms of the objective formula or standard must prevent any discretion being
exercised by the Committee to later increase the amount payable that otherwise
would be due upon attainment of the goal, but may allow discretion to decrease
the amount payable.



(e)
The material terms of the performance goal must be disclosed to and subsequently
approved in a separate vote by the stockholders before the payout is executed,
unless they conform to one or any combination of the following goals/targets,
each determined in accordance with generally accepted accounting principles or
similar objective standards (and/or each as may appear in the annual report to
stockholders, Form 10K or Form 10Q) as applied to the Company’s activities or
performance or relative to comparison companies and as applied to the Company as
a whole or business units or divisions: revenue; revenue growth; earnings
(including earnings per share, earnings before interest, taxes, depreciation and
amortization, earnings before interest and taxes, and earnings before or after
taxes); operating income; gross profit; net income; profit margins; earnings per
share; return on assets; return on equity; return on invested capital; economic
value-added; efficiency ratio (other expenses as a percentage of other income
plus net interest income); stock price; gross dollar volume; cost containment or
reduction; total shareholder return; market share; asset growth; deposit growth;
book value; expense deposit ratios; management; cash flow; customer
satisfaction; regulatory compliance metrics; CAMELS rating; and loan
originations.



The foregoing criteria may relate to the Company or its Affiliates, one or more
of their divisions or units, or any combination of the foregoing, and may be
applied on an absolute basis and/or be relative to one or more peer group
companies or indices, or any combination thereof, all as the Committee shall
determine.


(f)
A combination of the above performance goals may be used with a particular
Agreement evidencing a Grant.



(g)
The Committee in its sole discretion in setting the goals/targets in the time
prescribed above may provide for the making of equitable adjustments (singularly
or in combination) to the goals/targets in recognition of unusual or
nonrecurring events for the following qualifying objective items: asset
impairments under Statement of Financial Accounting Standards No. 121, as
amended or superseded; acquisition-related charges; accruals for restructuring
and/or reorganization program charges; merger integration costs; merger
transaction costs; any profit or loss attributable to the business operations of
any entity or entities acquired during the period of service to which the
performance goal relates; tax settlements; any extraordinary, unusual-in-nature,
infrequent-in-occurrence or other nonrecurring items (not otherwise listed) as
described in Accounting Principles Board Opinion No. 30; any extraordinary,
unusual-in-nature, infrequent-in-occurrence or other nonrecurring items (not
otherwise listed) in management’s discussion and analysis of financial condition
results of operations, selected financial data, financial statements and/or in
the footnotes, each as appearing in the annual report to stockholders;
unrealized gains or losses on investments; charges related to derivative
transactions contemplated by Statement of Financial Accounting Standards No.
133, as amended or superseded; and compensation charges related to FAS 123
(Revised) or its successor provision.



(h)
The Committee must certify in writing prior to payout that the performance goals
and any other material terms were in fact satisfied. In the manner required by
Section 162(m) of the Code, the Committee shall, promptly after the date on
which the necessary financial and other information for a particular Performance
Period becomes available, certify the extent to which performance goals have
been achieved with respect to any Grant intended to qualify as
"performance-based compensation" under Section 162(m) of the Code. In addition,
the Committee may, in its discretion, reduce or eliminate the amount of any
Grant payable to any Participant, based on such factors as the Committee may
deem relevant.



(i)
Limitation on Grants.



(i)
If a Grant is canceled, the canceled Grant continues to be counted against the
maximum number of shares for which Grants may be awarded to the Participant
under the Plan, but not towards the total number of shares reserved and
available under the Plan pursuant to Section 5.1.



(ii)
During any fiscal year, the maximum aggregate number of shares of Common Stock
for which Options and Stock Appreciation Rights may be granted to any Covered
Employee shall not exceed 5,000,000 shares.





13

--------------------------------------------------------------------------------





(iii)
During any fiscal year, the maximum aggregate numbers of shares of Common Stock
for which Restricted Stock, Restricted Stock Units, Performance Units,
Performance Shares and Other Awards may be granted to any Covered Employee shall
not exceed 5,000,000 shares.



(iv)
During any fiscal year, the maximum cash payment hereunder for performance-based
compensation purposes under Code Section 162(m) to any Covered Employee shall
not exceed $6,000,000.



(v)
In the case of an outstanding Grant intended to qualify for the
performance-based compensation exception under Section 162(m), the Committee
shall not, without approval of a majority of the shareholders of the Company,
amend the Plan or the Grant in a manner that would adversely affect the Grant’s
continued qualification for the performance-based exception.



(vi)
Effective for any Performance Period beginning after January 1, 2009,
notwithstanding any provision of the Plan to contrary, a Covered Employee whose
employment with the Company terminates mid-Performance Period, other than a
termination because of death or Disability, shall not be entitled to a payout of
a performance-based Grant in any amount greater than the amount payable based on
actual performance during the Performance Period, prorated based on the number
of days during the Performance Period the Covered Employee was in employment
with the Company.





ARTICLE XII


MISCELLANEOUS


Section 12.1. Effect of a Change in Control. Notwithstanding any other provision
of this Plan to the contrary, all unvested, unexercisable or restricted Grants
shall automatically vest, become exercisable and become unrestricted without
further action by the Board or Committee upon a Change in Control, unless
provisions are made in connection with the transaction resulting in the Change
in Control for the assumption of Grants theretofore awarded, or the substitution
for such Grants of new grants, by the successor entity or parent thereof, with
appropriate adjustment as to the number and kind of shares and the per share
exercise prices, as provided in Section 5.4.


Section 12.2. Rights as a Shareholder. Other than certain voting rights
permitted by the Plan or an Agreement, no person shall have any rights of a
shareholder as to Common Stock subject to a Grant until, after proper transfer
of the Common Stock subject to a Grant or other required action, such shares
have been recorded on the Company’s official shareholder records as having been
issued and transferred. No adjustment shall be made for cash dividends or other
rights for which the record date is prior to the date such shares are recorded
as issued and transferred in the Company’s official shareholder records.


Section 12.3. Modification, Extension and Renewal of Grants.


(a)
Ability. Within the limitations of the Plan, including the limits of Sections
8.2(f) and 12.9, the Committee may modify, extend or renew outstanding Grants,
accept the cancellation of outstanding Grants (to the extent not previously
exercised) to make new Grants in substitution therefor, accelerate vesting and
waive any restrictions, forfeiture provisions or other terms and conditions on
Grants, unless such action would not satisfy any applicable requirements of Rule
16b-3 of the Exchange Act; provided, however, no such action shall result in an
adjustment to the performance goals of any Grant intended to be exempt under
Code Section 162(m) if the action results in such Grant not being deductible or
increases the amount of compensation otherwise payable to a Participant. The
foregoing notwithstanding, no such action shall apply to a Grant without the
consent of the Participant if it would alter or impair any rights or obligations
under any Grant previously made.



(b)
Code Section 409A Limitation. Any action taken under subsection (a) hereunder to
any Grant that is considered "deferred compensation" within the meaning of
Section 409A of the Code shall be made in compliance with the requirements of
Code Section 409A. Any action taken under subsection (a) hereunder to any Grant
that is not considered "deferred compensation" within the meaning of Code
Section 409A shall be made in a manner to ensure that after such action, the
Grant either continues not to be subject to Code Section 409A or complies with
the requirements of Code Section 409A.



Section 12.4. Term of Plan. Grants may be made pursuant to the Plan until the
expiration of ten (10) years from the Effective Date of the Plan, unless the
Company sooner terminates the Plan under Section 12.6.




14

--------------------------------------------------------------------------------





Section 12.5. Securities Law Requirements.


(a)
Legality of Issuance. The issuance of any Common Stock in connection with a
Grant shall be contingent upon the following:



(i)
the obligation of the Company to sell Common Stock with respect to Grants shall
be subject to all applicable laws, rules and regulations, including all
applicable federal and state securities laws, and the obtaining of all such
approvals by governmental agencies as may be deemed necessary or appropriate by
the Committee;



(ii)
the Committee may make such changes to the Plan as may be necessary or
appropriate to comply with the rules and regulations of any government authority
or to obtain tax benefits; and



(iii)
each Grant is subject to the requirement that if at any time the Committee
determines, in its discretion, that the listing, registration or qualification
of Common Stock issuable pursuant to the Plan is required by any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with, the Grant or the issuance of Common Stock, no Grants shall be
granted or payment made or Common Stock issued, in whole or in part, unless
listing, registration, qualification, consent or approval has been effected or
obtained free of any conditions in a manner acceptable to the Committee.



(b)
Restrictions on Transfer. Regardless of whether the offering and sale of Common
Stock under the Plan has been registered under the Act or has been registered or
qualified under the securities laws of any state, the Company may impose
restrictions on the sale, pledge or other transfer of shares of Common Stock
(including the placement of appropriate legends on stock certificates) if, in
the judgment of the Company and its counsel, such restrictions are necessary or
desirable in order to achieve compliance with the provisions of the Act, the
securities laws of any state or any other law. In the event that the sale of
Common Stock under the Plan is not registered under the Act but an exemption is
available which requires an investment representation or other representation,
each Participant shall be required to represent that such shares of Common Stock
are being acquired for investment, and not with a view to the sale or
distribution thereof, and to make such other representations as are deemed
necessary or appropriate by the Company and its counsel. Any determination by
the Company and its counsel in connection with any of the matters set forth in
this Section shall be conclusive and binding on all persons.



(c)
Registration or Qualification of Securities. The Company may, but shall not be
obligated to, register or qualify the issuance of Grants and/or the sale of
Common Stock under the Act or any other applicable law. The Company shall not be
obligated to take any affirmative action in order to cause the issuance of
Grants or the sale of Common Stock under the Plan to comply with any law.



(d)
Exchange of Certificates. If, in the opinion of the Company and its counsel, any
legend placed on a stock certificate representing Common Stock sold under the
Plan is no longer required, the holder of such certificate shall be entitled to
exchange such certificate for a certificate representing the same number of
shares of Common Stock but lacking such legend.



Section 12.6. Amendment of the Plan. The Board may from time to time, with
respect to any Common Stock at the time not subject to Grants, suspend or
discontinue the Plan or revise or amend it in any respect whatsoever. The Board
may amend the Plan as it shall deem advisable, except that no amendment may
adversely affect a Participant with respect to Grants previously made without
the written consent of the Participant holding such Grant and unless such
amendments are in connection with compliance with applicable laws (including
Code Section 409A), stock exchange rules or accounting rules; provided that the
Board may not make any amendment in the Plan, including the repricing,
replacement or regranting through cancellation of Options or SARs, that would,
if such amendment were not approved by the holders of the Common Stock, cause
the Plan to fail to comply with any requirement or applicable law or regulation,
unless and until the approval of the holders of such Common Stock is obtained.


Section 12.7. Application of Funds. The proceeds received by the Company from
the sale of Common Stock pursuant to the exercise of an Option will be used for
general corporate purposes.


Section 12.8. Tax Withholding. Each recipient of a Grant shall, no later than
the date as of which the value of any Grant first becomes includable in the
gross income of the recipient for federal income tax purposes, pay to the
Company, or make arrangements satisfactory to the Company regarding payment of
any federal, state or local taxes of any kind that are required by law to be
withheld with respect to such income. A Participant may elect to have such tax
withholding satisfied, in


15

--------------------------------------------------------------------------------





whole or in part, by (i) authorizing the Company to withhold a number of shares
of Common Stock to be issued pursuant to a Grant equal to the Fair Market Value
as of the date withholding is effected that would satisfy the withholding amount
due, (ii) transferring to the Company shares of Common Stock owned by the
Participant with a Fair Market Value equal to the amount of the required
withholding tax, or (iii) in the case of a Participant who is an Employee of the
Company at the time such withholding is effected, by withholding from the
Participant’s cash compensation. Notwithstanding anything contained in the Plan
to the contrary, the Participant’s satisfaction of any tax-withholding
requirements imposed by the Committee shall be a condition precedent to the
Company’s obligation as may otherwise be provided hereunder to provide shares of
Common Stock to the Participant, and the failure of the Participant to satisfy
such requirements with respect to the exercise of an Option shall cause such
Option to be forfeited. Any Participant who surrenders previously owned shares
of Common Stock to satisfy withholding obligations incurred in connection with a
Grant must comply with the applicable provisions of Rule 16b-3 of the Exchange
Act, if applicable.


Section 12.9. No Reload Rights and No Repricings. Options and SARs shall not
contain any provisions entitling a Participant to an automatic grant of
additional Options or SARs in connection with any exercise of the original
Option or SAR. In no event will the Committee be permitted to reprice any Grant
unless approved pursuant to a vote of the shareholders.


Section 12.10. Notices. All notices under the Plan shall be in writing and if to
the Company, shall be delivered personally to the Secretary of the Company or
mailed to its principal office, addressed to the attention of the Secretary, and
if to a Participant or recipient of a Grant, shall be delivered personally or
mailed to the Participant or recipient of a Grant at the address appearing in
the records of the Company. Such addresses may be changed at any time by written
notice to the other party given in accordance with this Section.


Section 12.11. Rights to Employment or Other Service. Nothing in the Plan or in
any Option or Grant granted pursuant to the Plan shall confer on any individual
any right to continue in the employ or other service of the Company (if
applicable) or interfere in any way with the right of the Company and its
shareholders to terminate the individual’s employment or other service at any
time.


Section 12.12. Exculpation and Indemnification. To the maximum extent permitted
by law, the Company shall indemnify and hold harmless the members of the Board
and the members of the Committee from and against any and all liabilities, costs
and expenses incurred by such persons as a result of any act or omission to act
in connection with the performance of such person’s duties, responsibilities and
obligations under the Plan, other than such liabilities, costs and expenses as
may result from the gross negligence, bad faith, willful misconduct or criminal
acts of such persons.


Section 12.13. No Fund Created. Any and all payments hereunder to recipients of
Grants hereunder shall be made from the general funds of the Company (or, if
applicable, a Participating Company), and no special or separate fund shall be
established or other segregation of assets made to assure such payments;
provided that bookkeeping reserves may be established in connection with the
satisfaction of payment obligations hereunder. The obligations of the Company
under the Plan are unsecured and constitute a mere promise by the Company to
make benefit payments in the future, and to the extent that any person acquires
a right to receive payments under the Plan from the Company (or, if applicable,
a Participating Company), such right shall be no greater than the right of a
general unsecured creditor of the Company (or, if applicable, a Participating
Company).


Section 12.14. Additional Arrangements. Nothing contained herein precludes any
Participating Company from adopting other or additional compensation or benefit
arrangements.


Section 12.15. Code Section 409A Savings Clause.


(a)
It is the intention of the Company that no Grant shall be "deferred
compensation" subject to Section 409A of the Code, unless and to the extent that
the Committee specifically determines otherwise as provided below, and the Plan
and the terms and conditions of all Grants shall be interpreted accordingly.



(b)
The terms and conditions governing any Grants that the Committee determines will
be subject to Section 409A of the Code, including any rules for elective or
mandatory deferral of the delivery of cash or Common Stock pursuant thereto and
any rules regarding treatment of such Grants in the event of a Change in
Control, shall be set forth in the applicable Agreement and shall comply in all
respects with Section 409A of the Code.



(c)
Following a Change in Control, no action shall be taken under the Plan that will
cause any Grant that the Committee has previously determined is subject to
Section 409A of the Code to fail to comply in any respect with Section 409A of
the Code without the written consent of the Participant.



16

--------------------------------------------------------------------------------







Section 12.16. Captions. The use of captions in the Plan is for convenience. The
captions are not intended to provide substantive rights and shall not be used in
construing the terms of the Plan.


Section 12.17. Governing Law. The laws of Michigan shall govern the plan,
without reference to principles of conflict of laws.


Section 12.18. Execution. The Company has caused the Plan to be executed in the
name and on behalf of the Company by an officer of the Company thereunto duly
authorized as of this 17th day of May, 2011.


 
FLAGSTAR BANCORP, INC., a Michigan corporation
 
 
 
 
By:
/s/ Joseph P. Campanelli
 
 
Name & Title: Joseph P. Campanelli,
Chairman, President and Chief Executive Officer





 
















17